Citation Nr: 0936008	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of 
prostate cancer, to include as due to exposure to PCB's.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Veteran testified before a Decision Review 
Officer (DRO) in a hearing at the RO in July 2008.


FINDINGS OF FACT

1.  The Veteran did not manifest findings referable to a left 
ear hearing problem while on active duty.  Audiograms 
performed in service were not shown to be abnormal or 
demonstrative of chronic left ear hearing loss.

2.  The currently demonstrated left ear hearing loss is not 
shown to be due to noise exposure or any other event or 
incident of the Veteran's period of active service.  
Sensorineural hearing loss of the left ear was first shown 
many years after service.

3.  The currently demonstrated residuals of prostate cancer 
are not shown to be due to an event or incident of the 
Veteran's period of active service.  Prostate cancer and the 
residuals thereof was first shown many years after service.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss disability is not due 
to disease or injury that was incurred in or aggravated by 
active service and a left ear sensorineural hearing loss may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The Veteran's residuals of prostate cancer is not due to 
disease or injury that was incurred in or aggravated by 
active service and prostate cancer may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letter the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a sensorineural hearing loss or prostate cancer is 
shown to a compensable degree within 1 year following 
separation from qualifying service, service connection may be 
presumed.  Where the Veteran is shown to have service in the 
Republic of Vietnam during the Vietnam Era, service 
connection for prostate cancer (shown to a compensable 
degree) may be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A.	Left ear hearing loss

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Left ear hearing was not remarkable on audiogram performed in 
conjunction with the Veteran's March 1965 enlistment 
examination.  The Board is aware that the Veteran complained 
of pain in his right ear in June 1966; however, there were no 
documented complaints of any left ear problems.  The 
Veteran's June 1968 separation examination gave no indication 
of a left ear hearing disability.  Again, left ear hearing 
was not remarkable on audiogram.

Subsequent to service, the Veteran asserts that he developed 
left ear hearing loss due to acoustic trauma suffered during 
service.  Specifically, the Veteran reported significant 
noise exposure, without the aid of hearing protection, in 
performing his duties as Nike test equipment repairman. 

A November 2001 private treatment record reported the results 
of an audiometric test showed reduction in hearing in both 
ears in the higher frequencies.  Subsequent treatment records 
confirmed a moderately severe loss of hearing.  

In an April 2007 VA examination report, the examiner reported 
that the claims file had been reviewed.  The Veteran's chief 
complaint was that he needed visual cues to understand what 
people were saying most of the time and that he missed 
hearing certain environmental sounds.  He reported that he 
had experienced hearing loss for the past 20 years.  The 
Veteran reported his military noise exposure.  He also 
reported his post-service occupational noise exposure, 
indicating that he wore hearing protection in this regard.  
Recreationally he had some noise exposure with intermittent 
use of hearing protection.  

Objective testing showed decibel losses of 10, 10, 5, 65 and 
70 in the requisite frequencies with a discrimination ability 
of 88 percent correct in the left ear.  The Veteran was 
diagnosed with moderately severe sensorineural hearing loss 
at 3000 hertz and severe sensorineural hearing loss at 4000 
hertz in the left ear.  The examiner opined that it was less 
likely as not that the Veteran's hearing loss was related to 
his military service.  In this regard, the examiner noted the 
service records, including the normal entrance and separation 
examinations and concluded that there was no significant 
worsening of hearing shown by these records.  

In an October 2008 VA examination report, the Veteran's chief 
complaint was hearing loss ongoing for 30-35 years.  He 
reported that he had to read people's lips, he had trouble 
hearing in crowds and "everything was all jumbled up."  His 
reports of military, occupational and recreational noise 
exposure remained unchanged from the previous examination.

Objective testing showed decibel losses of 15, 5, 10, 80 and 
80 in the requisite frequencies with a discrimination ability 
of 74 percent correct in the left ear.  The Veteran was 
diagnosed with severe sensorineural hearing loss at 3000 - 
4000 hertz in the left ear.  The examiner opined that it was 
less likely as not that the Veteran's current left ear 
hearing loss was related to his military service.  

Given its review of the record, the Board finds that service 
connection for left ear hearing loss is not warranted in this 
case.  In this regard, the Board observes that although the 
Veteran currently has a diagnosed left ear hearing 
disability, the first evidence of record of such disability 
was in November 2001.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).

In the April 2007 and October 2008 VA examination reports, 
the examiner concluded, after a thorough review of the claims 
file and clinical findings, that it was less likely as not 
that the Veteran's left ear hearing loss was related to his 
military service.  The examiner is certainly competent to 
offer an opinion in this regard.  This opinion is also 
consistent with the evidence on file.  Audiometric studies 
conducted during service did not show left ear hearing loss; 
this was first shown years post-service.

The only other evidence of record supporting the Veteran's 
claim is his various lay assertions.  While he is certainly 
competent to testify concerning continuity of symptoms 
capable of lay observation, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Thus, the Veteran's lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, a 
finding of continuity of symptoms is debatable given the 
Veteran reports [hearing loss for 20 years (4/07 
examination); hearing loss for 30-35 years (10/08 
examination)] and the objective evidence of record (11/01 
record showing reduction in hearing in high frequencies).  

For these reasons, the Board finds that a basis for awarding 
service connection for left ear hearing loss has not been 
established.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal 
is denied.

B.	Residuals prostate cancer

As previously noted, VA regulations provide that a veteran 
who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including prostate 
cancer, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  Additionally, 
there is a 1 year post-service presumption for prostate 
cancer as discussed above for sensorineural hearing loss.  
Id.

The Veteran did not have service in the Republic of Vietnam, 
nor does he claim exposure to an herbicide agent.  Thus, his 
claim will only be addressed on a direct service connection 
basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  As noted, the 1 year post-service 
presumption will also be discussed.

The Veteran's service medical records are entirely negative 
for complaints of, or treatment for, prostate cancer 
(residuals thereof) during service.   The Veteran asserts 
that his prostate cancer (residuals thereof) was due to his 
exposure to PCB's during his military service.  

Post service private treatment records document a history of 
treatment for prostate cancer.  In April 2008, the Veteran 
received a VA examination to evaluate his prostate cancer 
claim.  The examiner reported that the claims file had been 
reviewed.

On objective examination, the Veteran was diagnosed with 
prostate cancer.  However, the examiner opined that it was 
less likely than not that the Veteran's prostate cancer was 
caused by PCB exposure during his military service.  In this 
regard, the examiner explained that the Veteran worked as an 
electrician for more than 30 years in a paper mill subsequent 
to his military service and was exposed to countless 
carcinogenic chemicals as a result.  To that end, the 
examiner reported that scientific evidence tying PCB exposure 
to prostate cancer was not definitive; anyway, any exposure 
during 3 years of military service was tiny compared to 30 
years working in a paper mill.

In April 2009, the Director of Compensation and Pension 
Service concluded that review of the claims file failed to 
find a complicated or obscure medical or legal issue that 
warranted an advisory opinion from the compensation and 
pension service.  The Director noted that a claim for 
prostate cancer based on PCB exposure was an unusual claim 
and the Veteran had submitted substantial medical and other 
literature to support his claim.  However, the Director found 
that the VA examination adequately addressed the Veteran's 
contentions in offering the etiology opinion.  In this 
regard, the Director explained that any further opinion would 
merely consist of weighing the evidence, a task already 
undertaken by the RO.  Accordingly, the Director declined to 
offer an additional advisory opinion concerning the etiology 
of the Veteran's prostate cancer claim.

Given its review of the record, the Board finds that service 
connection for residuals of prostate cancer is not warranted 
in this case.  In this regard, the Board observes that 
although the Veteran currently has diagnosed prostate cancer 
(residuals), the etiology of the prostate cancer has not been 
linked to service, specifically PCB exposure during service.  
To that end, the April 2008 VA examination concluded after 
thorough review of the evidence of record that it was less 
likely than not that the Veteran's prostate cancer was caused 
by PCB exposure during his military service.  The Veteran has 
provided no evidence contradicting this opinion.

The only other evidence of record supporting the Veteran's 
claim is his various lay assertions.  While he is certainly 
competent to testify concerning continuity of symptoms 
capable of lay observation, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Thus, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(1992).  

For these reasons, the Board finds that a basis for awarding 
service connection for residuals of prostate cancer has not 
been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal in this regard is denied.

ORDER

Service connection for left ear hearing loss is denied.

Service connection for residuals of prostate cancer, to 
include as due to exposure to PCB's is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


